EXHIBIT 10.2

 

EXECUTION VERSION

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This First Amendment (this “Agreement”) to the Credit Agreement (as defined
below) is dated as of October 19, 2012, and effective in accordance with Section
3 below, among DPL INC., an Ohio corporation (the “Borrower”), the Lenders party
hereto (collectively, the “Consenting Lenders”) and U.S. BANK, NATIONAL
ASSOCIATION, as Administrative Agent.

 

STATEMENT OF PURPOSE:

 

The Borrower, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement dated as of August 24, 2011 (as amended, supplemented
or otherwise modified as of the date hereof, the “Credit Agreement”).

 

The Borrower has requested that the Administrative Agent and the Lenders agree
to amend the Credit Agreement, and to grant a limited waiver with respect to
Section 7.11(b) of the Credit Agreement, in each case as more specifically set
forth herein.  Subject to the terms and conditions set forth herein, the
Administrative Agent and each of the Consenting Lenders have agreed to grant
such request of the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.     Capitalized Terms.  All capitalized undefined terms used in this
Agreement (including, without limitation, in the introductory paragraph and the
statement of purpose hereto) shall have the meanings assigned thereto in the
Credit Agreement.

 

2.     Amendments to Credit Agreement.  Subject to the terms and conditions set
forth herein and the effectiveness of this Agreement in accordance with its
terms, the parties hereto agree that the Credit Agreement is amended by:

 

(a)           amending Schedule 2.01 to the Credit Agreement in its entirety to
read as set forth in Exhibit A hereto.

 

(b)           amending Section 1.01 of the Credit Agreement by replacing the
pricing grid in the definition of “Applicable Rate” in its entirety with the
following:

 

1

--------------------------------------------------------------------------------


 

Applicable Rate

 

Pricing
Level

 

Ratings
S&P/Moody’s/Fitch

 

Undrawn
Fee

 

Eurodollar
Rate +

 

Base Rate
+

 

1

 

A/A2/A or higher

 

0.100

%

1.000

%

0.000

%

2

 

A-/A3/A-

 

0.150

%

1.125

%

0.125

%

3

 

BBB+/Baa1/BBB+

 

0.200

%

1.250

%

0.250

%

4

 

BBB/Baa2/BBB

 

0.250

%

1.500

%

0.500

%

5

 

BBB-/Baa3/BBB-

 

0.300

%

1.750

%

0.750

%

6

 

BB+/Ba1/BB+

 

0.350

%

2.000

%

1.000

%

7

 

BB/Ba2/BB

 

0.400

%

2.250

%

1.250

%

8

 

BB-/Ba3/BB- or lower

 

0.450

%

2.500

%

1.500

%

 

(c)           amending Section 1.01 of the Credit Agreement by deleting the
definition of “Consolidated Total Capitalization” in its entirety.

 

(d)           amending Exhibit C to the Credit Agreement by replacing it in its
entirety with Annex 1 hereto.

 

(e)           amending Section 1.01 of the Credit Agreement by replacing the
amount “$125,000,000” in the definition of “Letter of Credit Sublimit” with
“$75,000,000”.

 

(f)            amending Section 7.11 of the Credit Agreement by amending and
restating such Section in its entirety as follows:

 

“7.11      Financial Covenant.  (a)  Permit the ratio of Consolidated Total Debt
to Consolidated EBITDA for the period of the four fiscal quarters ending on such
date as of the end of any fiscal quarter of the Borrower to be greater than the
corresponding ratio set forth below:

 

Period

 

Maximum Ratio

 

September 30, 2012 through December 31, 2012

 

7.00 to 1.00

 

January 1, 2013 through March 31, 2013

 

7.75 to 1.00

 

April 1, 2013 through June 30, 2013

 

8.00 to 1.00

 

July 1, 2013 and thereafter

 

8.25 to 1.00

 

 

(b)           Upon the occurrence and at all times during the continuance of a
Ratings Event, permit the Consolidated Interest Coverage Ratio as of the end of
any fiscal quarter of the Borrower to be less than 2.50 to 1.00.”

 

(g)           amending Article VII of the Credit Agreement by adding the
following new Section 7.12 in proper numerical order:

 

2

--------------------------------------------------------------------------------


 

“7.12              Restricted Payments.  Declare or make any Restricted Payment;
provided that:

 

(a)           the Borrower may declare and make (and each Subsidiary of the
Borrower may declare and make to enable the Borrower to do the same) Restricted
Payments to AES, so that AES may, and AES shall be permitted to pay any Taxes
which are attributable to the Borrower’s Consolidated Net Income and due and
payable by AES and the Borrower as part of a consolidated group;

 

(b)           the Borrower may declare and make Restricted Payments during the
fiscal quarter ending December 31, 2012 in an aggregate amount not to exceed
$20,000,000;

 

(c)           DP&L may declare and make Restricted Payments with respect to
shares of DP&L preferred stock in accordance with the terms thereof; and

 

(d)           any Subsidiary may declare and make Restricted Payments to the
Borrower.”

 

3.     Limited Waiver.  The Lenders, the Swing Line Lender, the L/C Issuers and
the Administrative Agent hereby waive any Default or Event of Default under
Section 8.01 of the Credit Agreement with respect to or relating to Section
7.11(b) thereof and that exists at any time up to and including the First
Amendment Effective Date.

 

4.     Conditions to Effectiveness.  Upon the satisfaction or waiver of each of
the following conditions, this Agreement shall be deemed to be effective (the
date of such satisfaction, the “First Amendment Effective Date”):

 

(a)           the Administrative Agent shall have received counterparts of this
Agreement executed by the Administrative Agent, the Consenting Lenders
constituting Requisite Lenders and the Borrower;

 

(b)           that certain Credit Agreement dated August 24, 2011 by and among
the Borrower, PNC Bank, National Association, as administrative agent, and the
lenders party thereto shall have been amended in a manner satisfactory to the
Administrative Agent;

 

(c)           the Borrower shall have paid to the Administrative Agent (or its
applicable affiliate), for the account of each Consenting Lender (including US
Bank) that executes and delivers this Agreement to the Administrative Agent (or
its counsel) on or prior to 5:00 p.m. (Eastern Time) on October 19, 2012, an
amendment fee in an amount equal to 0.05% of the Commitment of each such
Consenting Lender after giving effect to this Agreement;

 

(d)           the Administrative Agent shall have been paid or reimbursed for
all fees and out-of-pocket charges and other expenses incurred in connection
with this Agreement, including, without limitation, the reasonable fees and
disbursements of counsel for the Administrative Agent; and

 

(e)           the Administrative Agent shall have received such other
instruments, documents and certificates as the Administrative Agent shall
reasonably request in connection with the execution of this Agreement.

 

3

--------------------------------------------------------------------------------


 

5.     Effect of this Agreement.  Except as expressly provided herein, the
Credit Agreement and the other Loan Documents shall remain unmodified and in
full force and effect.  Except as expressly set forth herein, this Agreement
shall not be deemed (a) to be a waiver of, or consent to, a modification or
amendment of, any other term or condition of the Credit Agreement or any other
Loan Document, (b) to prejudice any other right or rights which the
Administrative Agent or the Lenders may now have or may have in the future under
or in connection with the Credit Agreement or the other Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended,
restated, supplemented or otherwise modified from time to time, (c) to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with the Borrower or any other Person with respect to
any waiver, amendment, modification or any other change to the Credit Agreement
or the Loan Documents or any rights or remedies arising in favor of the Lenders
or the Administrative Agent, or any of them, under or with respect to any such
documents or (d) to be a waiver of, or consent to or a modification or amendment
of, any other term or condition of any other agreement by and among the
Borrower, on the one hand, and the Administrative Agent or any other Lender, on
the other hand.  References in the Credit Agreement to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein”, and “hereof”) and
in any Loan Document to the “Credit Agreement” shall be deemed to be references
to the Credit Agreement as modified hereby.

 

6.     Representations and Warranties/No Default.  By its execution hereof,

 

(a)           the Borrower represents and warrants that:

 

(i)            the representations and warranties contained in each Loan
Document (including this Agreement) are true and correct in all material
respects on and as of the First Amendment Effective Date, other than any such
representations or warranties that, by their express terms, refer to an earlier
date, in which case they shall have been true and correct in all material
respects on and as of such earlier date, except that for purposes of this
Amendment, the representations and warranties contained in of Section 5.05 of
the Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Section 5.05 of the Credit Agreement; and

 

(ii)           no Default or Event of Default has occurred and is continuing as
of the First Amendment Effective Date; and

 

(b)           the Borrower hereby certifies, represents and warrants to the
Administrative Agent and the Lenders that:

 

(i)            it has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Agreement and each other document executed in connection herewith to
which it is a party in accordance with their respective terms and the
transactions contemplated hereby; and

 

(ii)           this Agreement and each other document executed in connection
herewith has been duly executed and delivered by the duly authorized officer of
the Borrower, and each such document constitutes the legal, valid and binding
obligation of the Borrower, enforceable in accordance with its terms, except as
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

 

4

--------------------------------------------------------------------------------


 

7.     Other Interpretive Provisions.  The Borrower, each Lender and the
Administrative Agent agrees that any definition of or reference to any
agreement, instrument or other document in the Credit Agreement or other Loan
Document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document).

 

8.     Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

9.     Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery by telecopier or
electronic mail of an executed counterpart of a signature page to this Agreement
or Lender Authorization shall be effective as delivery of an original executed
counterpart of this Agreement.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.

 

 

 

BORROWER:

 

 

 

 

 

DPL INC., as Borrower

 

 

 

 

 

 

 

By:

/s/ Craig L. Jackson

 

Name:

Craig L. Jackson

 

Title:

Senior Vice President and Chief Financial Officer

 

 

First Amendment to Credit Agreement (US Bank)

DPL Inc.

Signature Page

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

U.S. BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Paul R. Morrison

 

Name:

Paul R. Morrison

 

Title:

Senior Vice President

 

 

First Amendment to Credit Agreement (US Bank)

DPL Inc.

Signature Page

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

U.S. BANK, NATIONAL ASSOCIATION, as a Lender, Swingline Lender and an L/C Issuer

 

 

 

 

 

 

 

By:

/s/ Paul R. Morrison

 

Name:

Paul R. Morrison

 

Title:

Senior Vice President

 

 

First Amendment to Credit Agreement (US Bank)

DPL Inc.

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, Co-Syndication Agent, Documentation Agent
and an L/C Issuer

 

 

 

 

 

 

 

By:

/s/ Patrick Martin

 

Name:

Patrick Martin

 

Title:

Director

 

 

First Amendment to Credit Agreement (US Bank)

DPL Inc.

Signature Page

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as Lender, Co-Syndication Agent and an L/C Issuer

 

 

 

 

 

 

 

By:

/s/ Michael J. Schaltz Jr.

 

Name:

Michael J. Schaltz Jr.

 

Title:

Vice President

 

 

First Amendment to Credit Agreement (US Bank)

DPL Inc.

Signature Page

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender, Co-Syndication Agent and an L/C
Issuer

 

 

 

 

 

 

 

By:

/s/ C. Joseph Richardson

 

Name:

C. Joseph Richardson

 

Title:

Senior Vice President

 

 

First Amendment to Credit Agreement (US Bank)

DPL Inc.

Signature Page

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC, as a Lender

 

 

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

Name:

Irja R. Otsa

 

Title:

Associate Director

 

 

 

 

 

 

 

By:

/s/ David Urban

 

Name:

David Urban

 

Title:

Associate Director

 

 

First Amendment to Credit Agreement (US Bank)

DPL Inc.

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Joshua D. Elsea

 

Name:

Joshua D. Elsea

 

Title:

Vice President – Commercial Banking

 

 

First Amendment to Credit Agreement (US Bank)

DPL Inc.

Signature Page

 

--------------------------------------------------------------------------------


 

Exhibit A

 

SCHEDULE 2.01

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable
Percentage

 

U.S. Bank, National Association

 

$

24,000,000.00

 

32.000000000

%

Bank of America, N.A.

 

$

12,000,000.00

 

16.000000000

%

Fifth Third Bank

 

$

13,500,000.00

 

18.000000000

%

PNC Bank, National Association

 

$

13,500,000.00

 

18.000000000

%

Wells Fargo Bank

 

$

6,000,000.00

 

8.000000000

%

The Huntington National Bank

 

$

3,000,000.00

 

4.000000000

%

UBS Loan Finance LLC

 

$

3,000,000.00

 

4.000000000

%

Total

 

$

75,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

Annex 1

 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                          , 20        

 

To:                             U.S. Bank, National Association, as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of August 24, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among DPL Inc., an Ohio corporation (the “Borrower”), the
Lenders from time to time party thereto, U.S. Bank, National Association, as
Administrative Agent, Swing Line Lender and an L/C Issuer, PNC Bank, National
Association, Bank of America, N.A. and Fifth Third Bank, as Co-Syndication
Agents, and Bank of America, N.A., as Documentation Agent.

 

The undersigned Responsible Officer, solely in his/her capacity as a Responsible
Officer of the Borrower and not in his/her individual capacity and without
personal liability to the Administrative Agent or the Lenders with respect
hereto, on behalf of the Borrower, hereby certifies as of the date hereof that
he/she is the                                                                 of
the Borrower, and that, as such, he/she is authorized to execute and deliver
this Certificate to the Administrative Agent on the behalf of the Borrower, and
that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             The Borrower has delivered the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             The Borrower has delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date.  Such financial statements fairly present
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a reasonably detailed review of the transactions and condition (financial or
otherwise) of the Borrower during the accounting period covered by such
financial statements, and

 

--------------------------------------------------------------------------------


 

[select one:]

 

[to the knowledge of the undersigned, as of the date hereof no Default has
occurred and is continuing.]

 

—or—

 

[to the knowledge of the undersigned, the following is a list of each such
Default and its nature and status:]

 

3.             The representations and warranties of the Borrower contained in
Article V of the Agreement are true and correct in all material respects on and
as of the date hereof, except that (i) if a qualifier relating to materiality,
Material Adverse Effect or a similar concept applies, such representation or
warranty is true and correct in all respects, (ii) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date
(except that if a qualifier relating to materiality, Material Adverse Effect or
a similar concept applies, such representation or warranty is true and correct
in all respects), (iii) for purposes of this Compliance Certificate, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01 of the Credit Agreement, including the statements in connection with which
this Compliance Certificate is delivered and (iv) the representations and
warranties contained in Section 5.05(c) and 5.06(a)(ii) do not need to be true
and correct.

 

4.             The financial covenant analyses and information set forth on
Schedule 1 attached hereto are true and accurate in all material respects on and
as of the date of this Compliance Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                       ,             .

 

 

 

DPL Inc.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                          (“Statement
Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

Section 7.11(a) — Consolidated Total Debt to Consolidated EBITDA.

 

I.

Consolidated Total Debt at Statement Date:

 

$

 

 

II.

A.

Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):

 

 

 

 

1.

Consolidated Net Income for Subject Period:

 

$

 

 

 

2.

Consolidated Interest Charges for Subject Period:

 

$

 

 

 

3.

Provision for income taxes for Subject Period:

 

$

 

 

 

4.

Depreciation expenses for Subject Period:

 

$

 

 

 

5.

Amortization expenses for Subject Period:

 

$

 

 

 

6.

Non-recurring non-cash reductions for Subject Period:

 

$

 

 

 

7.

Non-recurring cash reductions incurred for Subject Period as a result of:

 

 

 

 

 

 

 

 

 

 

 

(a)           the Acquisition Transaction

 

$

 

 

 

 

(b)           the early termination of Borrower’s Capital Trust II Indebtedness

 

$

 

 

 

 

(c)           termination of existing swap contracts (not to exceed
$50,000,000.00, in the aggregate)

 

$

 

 

 

 

 

 

 

 

 

 

= Total (Line 7(a) + 7(b) + 7(c))

 

$

 

 

 

 

 

 

 

 

 

8.

All other non-cash reductions for Subject Period:

 

$

 

 

 

9.

Income tax credits for Subject Period:

 

$

 

 

 

10.

Non-cash additions to Consolidated Net Income for Subject Period:

 

$

 

 

 

11.

Consolidated EBITDA (Lines II.A1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 - 9 - 10):

 

$

 

 

III.

Ratio (Line I ¸ Line II.A.11.):

 

to 1.00

 

Maximum permitted (see grid in Section 7.11(a)):

 

to 1.00

 

 

--------------------------------------------------------------------------------


 

Section 7.11 (b) — Consolidated Interest Coverage Ratio (to be used during the
continuance of a Ratings Event).

 

I.

A.

Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):

 

 

 

 

1.

Consolidated Net Income for Subject Period:

 

$

 

 

 

2.

Consolidated Interest Charges for Subject Period:

 

$

 

 

 

3.

Provision for income taxes for Subject Period:

 

$

 

 

 

4.

Depreciation expenses for Subject Period:

 

$

 

 

 

5.

Amortization expenses for Subject Period:

 

$

 

 

 

6.

Non-recurring non-cash reductions for Subject Period:

 

$

 

 

 

7.

Non-recurring cash reductions incurred for Subject Period as a result of:

 

 

 

 

 

 

 

 

 

 

 

(a)           the Acquisition Transaction

 

$

 

 

 

 

(b)           the early termination of Borrower’s Capital Trust II Indebtedness

 

$

 

 

 

 

(c)           termination of existing swap contracts (not to exceed
$50,000,000.00, in the aggregate)

 

$

 

 

 

 

 

 

 

 

 

 

= Total (Line 7(a) + 7(b) + 7(c))

 

$

 

 

 

 

 

 

 

 

 

8.

All other non-cash reductions for Subject Period:

 

$

 

 

 

9.

Income tax credits for Subject Period:

 

$

 

 

 

10.

Non-cash additions to Consolidated Net Income for Subject Period:

 

$

 

 

 

11.

Consolidated EBITDA (Lines II.A1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 - 9 - 10):

 

$

 

 

 

B.

Consolidated Interest Charges for Subject Period:

 

$

 

 

II.

Consolidated Interest Coverage Ratio (Line I.A.11. ¸ Line I.B.):

 

to 1.00

 

Minimum permitted:

 

2.50 to 1.00

 

 

--------------------------------------------------------------------------------

 